                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    MARTIFER-SILVERADO FUND I, LLC,                     CASE NO. 19-cv-04243-YGR
                                   7                 Plaintiff,
                                                                                            ORDER VACATING DATES
                                   8           vs.

                                   9    ZHONGLI SCIENCE AND TECHNOLOGY
                                        GROUP CO., LTD., ET AL.,
                                  10
                                                     Defendants.
                                  11

                                  12          On October 8, 2019, the Court issued an order to show cause why this action should not be
Northern District of California
 United States District Court




                                  13   dismissed for lack of subject matter jurisdiction. (Dkt. No. 26.) Specifically, the Court ordered

                                  14   plaintiff to file a response specifying the citizenship of Silverado Power, LLC and Martifer Solar

                                  15   USA so the Court could determine whether plaintiff satisfied the requirement of complete

                                  16   diversity from all defendants.

                                  17          On October 17, 2019, plaintiff filed a motion for voluntary dismissal of defendant Talesun

                                  18   Solar USA, Ltd (“Talesun USA”). (Dkt. No. 27.) Plaintiff avers that by dismissing Talesun USA,

                                  19   subject matter jurisdiction is proper because defendants are citizens of only China and plaintiff is

                                  20   not a citizen of China.

                                  21          The Court hereby GRANTS plaintiff’s motion to voluntarily dismiss Talesun USA. The

                                  22   Court will proceed to consider the pending motion to dismiss (Dkt. No. 12) on the other grounds

                                  23   raised in the motion and will reset a hearing as needed. The order to show cause hearing and the

                                  24   hearing on the motion to voluntarily dismiss, both set for October 25, 2019, are hereby VACATED.

                                  25          IT IS SO ORDERED.

                                  26

                                  27   Dated: October 21, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
